Exhibit 10.1

2017 PERFORMANCE PLAN

OF

THE GOODYEAR TIRE & RUBBER COMPANY

(Adopted April 10, 2017)

 

1. PURPOSE.

The purposes of the 2017 Performance Plan of The Goodyear Tire & Rubber Company
(the “Plan”) are to advance the interests of the Company and its shareholders by
strengthening the ability of the Company to attract, retain and reward highly
qualified officers and other selected employees, to motivate officers and other
selected employees to achieve business objectives established to promote the
long term growth, profitability and success of the Company, and to encourage
ownership of the Common Stock of the Company by participating officers, other
selected employees and non-employee directors. The Plan authorizes
performance-based stock and cash incentive compensation in the form of stock
options, stock appreciation rights, restricted stock, restricted stock units,
performance grants, and other stock-based grants.

 

2. DEFINITIONS.

For the purposes of the Plan, the following terms shall have the following
meanings:

(a) “AWARD” means any Stock Option, Stock Appreciation Right, Restricted Stock
Grant, Performance Grant or Stock-Based Grant granted pursuant to the Plan.

(b) “BOARD OF DIRECTORS” means the Board of Directors of the Company.

(c) “CHANGE IN CONTROL” has the meaning set forth in Section 14(b) hereof.

(d) “CODE” means the Internal Revenue Code of 1986, as amended and in effect
from time to time, or any successor statute thereto, together with the published
rulings, regulations and interpretations duly promulgated thereunder.

(e) “COMMITTEE” means the committee of the Board of Directors established and
constituted as provided in Section 5 of the Plan.

(f) “COMMON STOCK” means the common stock, without par value, of the Company, or
any security issued by the Company in substitution or exchange therefor or in
lieu thereof.

(g) “COMMON STOCK EQUIVALENT” means a Unit (or fraction thereof, if authorized
by the Committee) substantially equivalent to a hypothetical share of Common
Stock, credited to a Participant and having a value at any time equal to the
Fair Market Value of a share of Common Stock (or such fraction thereof) at such
time.

(h) “COMPANY” means The Goodyear Tire & Rubber Company, an Ohio corporation, or
any successor corporation.

 

1



--------------------------------------------------------------------------------

(i) “DATE OF GRANT” means the date as of which an Award is determined to be
effective as designated in a resolution by the Committee and is granted pursuant
to the Plan. The Date of Grant shall not be earlier than the date of the
resolution and action therein by the Committee.

(j) “DIRECTOR” means any individual who is a member of the Board of Directors
and who is not an Employee at the relevant time.

(k) “DIVIDEND EQUIVALENT” means, in respect of a Common Stock Equivalent,
Performance Grant, Stock-Based Grant or Restricted Stock Unit and with respect
to each dividend payment date for the Common Stock, an amount equal to the cash
dividend on one share of Common Stock payable on such dividend payment date. No
Dividend Equivalents shall relate to, or be granted with respect to, shares of
Common Stock underlying a Stock Option or Stock Appreciation Right.

(l) “EMPLOYEE” means any individual, including any officer of the Company, who
is on the active payroll of the Company or a Subsidiary at the relevant time.

(m) “EXCHANGE ACT” means the Securities Exchange Act of 1934, as amended and in
effect from time to time, including all rules and regulations promulgated
thereunder.

(n) “FAIR MARKET VALUE” means, in respect of any date on or as of which a
determination thereof is being or to be made, the closing market price of the
Common Stock reported on the NASDAQ Global Select Market on such date, or, if
the Common Stock was not traded on such date, on the next preceding day on which
sales of shares of the Common Stock were reported on the NASDAQ Global Select
Market.

(o) “INCENTIVE STOCK OPTION” means any option to purchase shares of Common Stock
granted pursuant to the provisions of Section 6 of the Plan that is intended to
be and is specifically designated as an “incentive stock option” within the
meaning of Section 422(b) of the Code.

(p) “NON-QUALIFIED STOCK OPTION” means any option to purchase shares of Common
Stock granted pursuant to the provisions of Section 6 of the Plan that is not an
Incentive Stock Option.

(q) “PARTICIPANT” means any Employee or Director who receives an Award under the
Plan.

(r) “PERFORMANCE AWARD” has the meaning set forth in Section 9(a) hereof.

(s) “PERFORMANCE GOALS” mean, with respect to any Award granted pursuant to the
Plan, the one or more targets, goals or levels of attainment required to be
achieved in terms of the specified Performance Measure during the specified
Performance Period, all as set forth in the related grant agreement.

(t) “PERFORMANCE GRANT” means an Award granted pursuant to Section 9 of the Plan
which is contingent on the achievement of specific Performance Goals during a
Performance Period, determined using a specific Performance Measure, all as
specified in the grant agreement relating thereto.

 

2



--------------------------------------------------------------------------------

(u) “PERFORMANCE MEASURE” means, with respect to any applicable Award granted
pursuant to the Plan, one or more of the criteria selected by the Committee
pursuant to Section 11(a) of the Plan for the purpose of establishing, and
measuring attainment of, Performance Goals for a Performance Period in respect
of such Award, as provided in the related grant agreement.

(v) “PERFORMANCE PERIOD” means, with respect to any applicable Award granted
pursuant to the Plan, the one or more periods of time, which may be of varying
and overlapping durations, as the Committee may select during which the
attainment of one or more Performance Goals will be measured to determine
whether, and the extent to which, a Participant is entitled to receive payment
of such Award.

(w) “PLAN” means this 2017 Performance Plan of the Company, as set forth herein
and as hereafter amended from time to time in accordance with the terms hereof.

(x) “PRIOR AWARD” means any award or grant made pursuant to a Prior Plan that is
outstanding and unexercised on the effective date of the Plan.

(y) “PRIOR PLAN” means the Company’s 2005 Performance Plan, 2008 Performance
Plan or 2013 Performance Plan, as amended from time to time in accordance with
the terms thereof.

(z) “QUALIFIED PERFORMANCE-BASED AWARD” means any Award or portion of an Award
that is intended to satisfy the requirements for “qualified performance-based
compensation” under Section 162(m) of the Code.

(aa) “RESTRICTED STOCK” means shares of Common Stock issued pursuant to a
Restricted Stock Grant under Section 8 of the Plan, for so long as such shares
remain subject to the restrictions and conditions specified in the grant
agreement pursuant to which such Restricted Stock Grant is made.

(bb) “RESTRICTED STOCK GRANT” means an Award granted pursuant to the provisions
of Section 8 of the Plan.

(cc) “RESTRICTED STOCK UNIT” means a Unit issued pursuant to a Restricted Stock
Grant under Section 8 of the Plan, for so long as such Unit remains subject to
the restrictions and conditions specified in the grant agreement pursuant to
which such Restricted Stock Grant is made and until payment thereof.

(dd) “STOCK APPRECIATION RIGHT” means an Award in the form of a right to benefit
from the appreciation of the Common Stock made pursuant to Section 7 of the
Plan.

(ee) “STOCK-BASED GRANT” has the meaning set forth in Section 10(a) hereof.

(ff) “STOCK OPTION” means and includes any Non-Qualified Stock Option and any
Incentive Stock Option granted pursuant to Section 6 of the Plan.

 

3



--------------------------------------------------------------------------------

(gg) “SUBSIDIARY” means any corporation or entity in which the Company directly
or indirectly owns or controls securities having a majority of the voting power
of such corporation or entity; provided, however, that (i) for purposes of
determining whether any Employee may be a Participant with respect to any Award
of Incentive Stock Options, the term “Subsidiary” means a “subsidiary
corporation” (within the meaning of Section 424(f) of the Code); and (ii) for
purposes of determining whether any individual may be a Participant with respect
to any Award of Stock Options or Stock Appreciation Rights that are intended to
be exempt from Section 409A of the Code, the term “Subsidiary” means any
corporation or other entity as to which the Company is an “eligible issuer of
service recipient stock” (within the meaning of Section 409A of the Code).

(hh) “SUBSTITUTE AWARDS” means Awards that are granted in assumption of, or in
substitution or exchange for, outstanding awards previously granted by an entity
acquired directly or indirectly by the Company or with which the Company
directly or indirectly combines.

(ii) “UNIT” means a bookkeeping entry used by the Company to record and account
for the grant, settlement or, if applicable, deferral of an Award until such
time as such Award is paid, canceled, forfeited or terminated, as the case may
be, which, except as otherwise specified by the Committee, shall be equal to one
Common Stock Equivalent.

 

3. EFFECTIVE DATE; TERM.

(a) EFFECTIVE DATE. The Plan was approved by the Board of Directors on
February 28, 2017 and shall become effective on April 10, 2017, upon approval by
the shareholders of the Company at the 2017 annual meeting of shareholders or
any adjournments thereof.

(b) TERM. The Plan shall remain in effect through April 9, 2027, unless sooner
terminated by the Board of Directors. Termination of the Plan shall not affect
Awards then outstanding.

 

4. SHARES OF COMMON STOCK SUBJECT TO PLAN.

(a) MAXIMUM NUMBER OF SHARES AVAILABLE FOR ISSUANCE UNDER THE PLAN. The maximum
aggregate number of shares of Common Stock which may be granted pursuant to
Awards under the Plan, subject to Sections 4(b) and 4(c) of the Plan, shall be
18 million (18,000,000). Any shares of Common Stock that are subject to Awards
of Stock Options or Stock Appreciation Rights shall be counted against this
limit as one (1) share of Common Stock for every one (1) share of Common Stock
granted. Any shares of Common Stock that are subject to Awards other than Stock
Options or Stock Appreciation Rights shall be counted against this limit as 2.00
shares of Common Stock for every one (1) share of Common Stock granted. The
shares of Common Stock which may be issued under the Plan may be authorized and
unissued shares or issued shares reacquired by the Company. No fractional share
of Common Stock shall be issued under the Plan. Awards of fractional shares of
Common Stock, if any, shall be settled in cash.

Notwithstanding the limitations imposed upon the vesting of Awards elsewhere in
the Plan, those vesting limitations shall not be applicable to up to a maximum
aggregate number of shares of Common Stock granted pursuant to Awards under the
Plan of 900,000 shares.

 

4



--------------------------------------------------------------------------------

(b) CHARGING OF SHARES. Shares of Common Stock subject to an Award or a Prior
Award (other than a Substitute Award) that expires according to its terms or is
forfeited, terminated, canceled or surrendered, in each case, without having
been exercised or is settled, or can be paid only, in cash, and any shares of
Common Stock subject to an Award or a Prior Award (other than a Stock Option or
Stock Appreciation Right) that is surrendered in payment of the taxes associated
with the vesting or settlement of such Award or Prior Award, will be available
again for grant under the Plan, without reducing the number of shares of Common
Stock that may be subject to Awards or that are available for the grant of
Awards under the Plan and, with respect to Prior Awards under a Prior Plan, will
become available for grant under the Plan, thereby increasing the number of
shares of Common Stock that may be subject to Awards or that are available for
the grant of Awards under the Plan. In no event shall (i) any shares of Common
Stock subject to a Stock Option that is canceled upon the exercise of a tandem
Stock Appreciation Right granted under the Plan or a Prior Plan, (ii) any shares
of Common Stock subject to an Award or a Prior Award that is surrendered in
payment of the exercise price of a Stock Option or in payment of taxes
associated with the exercise of Stock Options or Stock Appreciation Rights
granted under the Plan or a Prior Plan, (iii) any shares of Common Stock subject
to a Stock Appreciation Right granted under the Plan or a Prior Plan that are
not issued in connection with the stock settlement of the Stock Appreciation
Right upon the exercise thereof, or (iv) any shares of Common Stock reacquired
by the Company on the open market or otherwise using cash proceeds from the
exercise of Stock Options under the Plan or a Prior Plan, become available for
grant under the Plan pursuant to this paragraph. Any shares of Common Stock that
become available for grant pursuant to this paragraph shall be added back (i) as
one (1) share of Common Stock if such shares were subject to Stock Options or
Stock Appreciation Rights granted under the Plan or were subject to stock
options or stock appreciation rights granted under a Prior Plan, and (ii) as
2.00 shares of Common Stock if such shares were subject to Awards other than
Stock Options or Stock Appreciation Rights granted under the Plan or were
subject to Prior Awards other than stock options or stock appreciation rights
granted under a Prior Plan.

Any Substitute Awards granted by the Company will not reduce the number of
shares of Common Stock available for Awards under the Plan and will not count
against the limits specified in Section 4(a) above. Available shares under a
shareholder approved plan of an acquired company (as appropriately adjusted to
reflect the transaction) may be used for Awards under the Plan (subject to
applicable stock exchange requirements) and do not reduce the maximum number of
shares under the Plan.

Units that represent deferred compensation, and shares of Common Stock issued in
payment of deferred compensation, will not reduce the number of shares of Common
Stock that may be subject to Awards or that are available for the grant of
Awards under the Plan, except to the extent of matching or other related grants
by the Company or any discount in the price used to convert the deferred
compensation into Units or shares of Common Stock.

(c) ADJUSTMENTS UPON CHANGES IN CAPITAL STRUCTURE. In the event of a merger,
consolidation, acquisition of property or shares, stock rights offering,
liquidation, disaffiliation, or similar event affecting the Company or any of
its Subsidiaries (each, a “Corporate Transaction”), the Committee or the Board
of Directors may in its discretion make such substitutions or adjustments as it
deems appropriate and equitable to prevent dilution or

 

5



--------------------------------------------------------------------------------

enlargement of the rights of Participants to (A) the aggregate number and kind
of shares of Common Stock reserved for issuance and delivery under the Plan,
(B) the various maximum share limitations applicable to certain types of Awards
and upon the grants to individuals of certain types of Awards, (C) the number
and kind of shares of Common Stock subject to outstanding Awards; and (D) the
exercise price of outstanding Stock Options and Stock Appreciation Rights. In
the event of a stock dividend, stock split, reverse stock split, separation,
spinoff, reorganization, extraordinary dividend of cash or other property, share
combination, recapitalization or similar event affecting the capital structure
of the Company (each, a “Share Change”), the Committee or the Board of Directors
shall make such equitable substitutions or adjustments to prevent dilution or
enlargement of the rights of Participants to (A) the aggregate number and kind
of shares of Common Stock reserved for issuance and delivery under the Plan,
(B) the various maximum share limitations applicable to certain types of Awards
and upon the grants to individuals of certain types of Awards, (C) the number
and kind of shares of Common Stock subject to outstanding Awards; and (D) the
exercise price of outstanding Stock Options and Stock Appreciation Rights. In
the case of Corporate Transactions, such adjustments may include, without
limitation, the cancellation of outstanding Awards in exchange for payments of
cash, property or a combination thereof having an aggregate value equal to the
value of such Awards, as determined by the Committee or the Board of Directors
in its sole discretion. In no event shall any adjustment be required under this
Section 4(c) if the Committee determines that such action could cause an Award
to fail to satisfy the conditions of an applicable exception from the
requirements of Section 409A of the Code or otherwise could subject a
Participant to the additional tax imposed under Section 409A in respect of an
outstanding Award.

(d) LIMIT ON AWARDS TO DIRECTORS. Notwithstanding any other provision of the
Plan to the contrary, the sum of (i) the aggregate grant date fair value
(computed as of the Date of Grant in accordance with applicable financial
accounting rules) of all Awards granted to any single Director during any single
calendar year, plus (ii) the aggregate amount of any cash retainers and fees
payable during such calendar year to the Director pursuant to the Company’s
Director compensation program in effect from time to time, shall not exceed
$650,000.

 

5. ADMINISTRATION.

(a) THE COMMITTEE. The Plan shall be administered by the Committee to be
appointed from time to time by the Board of Directors and comprised of not less
than three of the then members of the Board of Directors who qualify as
“non-employee directors” within the meaning of Rule 16b-3 promulgated under the
Exchange Act, as “outside directors” within the meaning of Section 162(m) of the
Code, and as “independent directors” for purposes of the rules and regulations
of the NASDAQ Global Select Market. The Company shall make and administer Awards
under the Plan in accordance with the terms and conditions specified by the
Committee, which terms and conditions shall be set forth in grant agreements
and/or other instruments in such forms as the Committee shall approve.

(b) COMMITTEE POWERS. The Committee shall have full power and authority to
operate and administer the Plan in accordance with its terms. The powers of the
Committee include, but are not limited to, the power to: (i) select Participants
from among the Employees and Directors; (ii) establish the types of, and the
terms and conditions of, all Awards made under the Plan, subject to any
applicable limitations set forth in, and consistent with the express terms of,
the

 

6



--------------------------------------------------------------------------------

Plan; (iii) make grants of and pay or otherwise effect Awards subject to, and
consistent with, the express provisions of the Plan; (iv) establish Performance
Goals, Performance Measures and Performance Periods, subject to, and consistent
with, the express provisions of the Plan; (v) reduce the amount of any Award;
(vi) prescribe the form or forms of grant agreements and other instruments
evidencing Awards under the Plan; (vii) pay and to defer payment of Awards on
such terms and conditions, not inconsistent with the express terms of the Plan,
as the Committee shall determine; (viii) direct the Company to make conversions,
accruals and payments pursuant to the Plan; (ix) construe and interpret the Plan
and make any determination of fact incident to the operation of the Plan;
(x) promulgate, amend and rescind rules and regulations relating to the
implementation, operation and administration of the Plan; (xi) adopt such
modifications, procedures and subplans as may be necessary or appropriate to
comply with the laws of other countries with respect to Participants or
prospective Participants employed in such other countries; (xii) delegate to
other persons the responsibility for performing administrative or ministerial
acts in furtherance of the Plan; (xiii) delegate to one or more officers (as
that term is defined in Rule 16a-1(f) under the Exchange Act) of the Company the
ability to make Awards under the Plan, provided that no such Awards may be made
to officers or Directors; (xiv) engage the services of persons and firms,
including banks, consultants and insurance companies, in furtherance of the
Plan’s activities; and (xv) make all other determinations and take all other
actions as the Committee may deem necessary or advisable for the administration
and operation of the Plan.

(c) COMMITTEE’S DECISIONS FINAL. Any determination, decision or action of the
Committee in connection with the construction, interpretation, administration or
application of the Plan, and of any grant agreement, shall be final, conclusive
and binding upon all Participants, and all persons claiming through
Participants, affected thereby.

(d) ADMINISTRATIVE ACCOUNTS. For the purpose of accounting for Awards deferred
as to payment, the Company shall establish bookkeeping accounts expressed in
Units bearing the name of each Participant receiving such Awards. Each account
shall be unfunded, unless otherwise determined by the Committee in accordance
with Section 16(e) of the Plan.

(e) CERTIFICATIONS. In respect of each grant under the Plan of a Qualified
Performance-Based Award, the provisions of the Plan and the related grant
agreement shall be construed to confirm such intent, and to conform to the
requirements of Section 162(m) of the Code. Prior to the payment of any
Qualified Performance-Based Award, the Committee shall certify in writing (which
writing may include approved minutes of a meeting of the Committee) the
attainment of the applicable Performance Goal(s), determined using the
Performance Measure(s) specified in the related grant agreement, for the
relevant Performance Period, and shall determine that the payment of such Award
does not exceed any applicable Plan limitation.

(f) AUTHORITY OF THE BOARD OF DIRECTORS. The Board of Directors may reserve to
itself any or all of the authority or responsibility of the Committee under the
Plan or may act as the administrator of the Plan for any and all purposes. To
the extent the Board of Directors has reserved any such authority or
responsibility or during any time that the Board of Directors is acting as
administrator of the Plan, the Board of Directors shall have all the powers of
the Committee hereunder, and any reference herein to the Committee (other than
in this Section 5(f)) shall include the Board of Directors. To the extent that
any action of the Board of Directors under the Plan conflicts with any action
taken by the Committee, the action of the Board of Directors shall control.

 

7



--------------------------------------------------------------------------------

6. STOCK OPTIONS.

(a) IN GENERAL. Options to purchase shares of Common Stock may be granted under
the Plan and may be Incentive Stock Options or Non-Qualified Stock Options. All
Stock Options shall be subject to the terms and conditions of this Section 6 and
shall contain such additional terms and conditions, not inconsistent with the
express provisions of the Plan, as the Committee shall determine. Stock Options
may be granted in addition to, or in tandem with or independent of, Stock
Appreciation Rights or other Awards under the Plan.

(b) ELIGIBILITY AND LIMITATIONS. Any Employee or Director may be granted Stock
Options. The Committee shall determine, in its discretion, the Employees and
Directors to whom Stock Options will be granted, the timing of such Awards, and
the number of shares of Common Stock subject to each Stock Option granted,
provided that (i) the maximum aggregate number of shares of Common Stock which
may be issued and delivered upon the exercise of Incentive Stock Options shall
be 18 million (18,000,000), (ii) the maximum number of shares of Common Stock in
respect of which Stock Options may be granted to any single Participant during
any calendar year shall be 1,000,000, (iii) Incentive Stock Options may only be
granted to Employees, and (iv) in respect of Incentive Stock Options, the
aggregate Fair Market Value (determined as of the date the Incentive Stock
Option is granted) of the shares of Common Stock with respect to which an
Incentive Stock Option becomes exercisable for the first time by an Employee
during any calendar year shall not exceed $100,000, or such other limit as may
be required by the Code, except that, if authorized by the Committee and
provided for in the related grant agreement, any portion of any Incentive Stock
Option that cannot be exercised as such because of this limitation will be
converted into and exercised as a Non-Qualified Stock Option. In no event,
without the approval of the Company’s shareholders, shall any Stock Option
(i) be granted to a Participant in exchange for the Participant’s agreement to
the cancellation of one or more Stock Options then held by such Participant if
the exercise price of the new Award is lower than the exercise price of the
Award to be cancelled, (ii) be amended to reduce the exercise price, or (iii) be
cancelled in exchange for another Award or a cash payment. The immediately
preceding sentence is intended to prohibit the repricing of “underwater” Stock
Options without shareholder approval and will not be construed to prohibit the
adjustments provided for in Section 4(c) of the Plan.

(c) OPTION EXERCISE PRICE. The per share exercise price of each Stock Option
granted under the Plan shall be determined by the Committee prior to or at the
time of grant, but in no event shall the per share exercise price of any Stock
Option be less than 100% of the Fair Market Value of the Common Stock on the
Date of Grant of such Stock Option, except for Substitute Awards provided for in
Section 16(b) of the Plan.

(d) OPTION TERM. The term of each Stock Option shall be fixed by the Committee,
except that in no event shall the term of any Stock Option exceed ten years from
the Date of Grant.

 

8



--------------------------------------------------------------------------------

(e) EXERCISABILITY. A Stock Option shall be exercisable at such time or times
and subject to such terms and conditions as shall be determined by the Committee
at the Date of Grant. Except for Substitute Awards, upon a Change in Control,
and in certain limited situations (including the death, disability or retirement
of the Participant) as designated by the Committee in the applicable grant
agreement, Stock Options that are subject solely to the continued service of the
Participant shall become exercisable over a period of not less than one (1) year
from the Date of Grant. Stock Options that are subject to the achievement of one
or more Performance Goals shall have a minimum Performance Period of one
(1) year. No Stock Option may be exercised unless the holder thereof is at the
time of such exercise an Employee or Director and has been continuously an
Employee or Director since the Date of Grant, except that the Committee may
permit the exercise of any Stock Option for any period following the
Participant’s termination of employment or service not in excess of the original
term of the Stock Option on such terms and conditions as it shall deem
appropriate and specify in the related grant agreement.

(f) METHOD OF EXERCISE. A Stock Option may be exercised, in whole or in part, by
giving written notice of exercise to the Company specifying the number of shares
of Common Stock to be purchased. Such notice shall be accompanied by payment in
full of the exercise price in cash or through any other method(s) of payment
approved by the Committee, as set forth in the applicable grant agreement.

 

7. STOCK APPRECIATION RIGHTS.

(a) IN GENERAL. Stock Appreciation Rights in respect of shares of Common Stock
may be granted under the Plan alone, in tandem with, in addition to or
independent of a Stock Option or other Award under the Plan. Except for
Substitute Awards provided for in Section 16(b) of the Plan, a Stock
Appreciation Right entitles a Participant to receive an amount equal to the
excess of the Fair Market Value of a share of Common Stock on the date of
exercise over the Fair Market Value of a share of Common Stock on the Date of
Grant of the Stock Appreciation Right, or such other higher price as may be set
by the Committee, multiplied by the number of shares of Common Stock with
respect to which the Stock Appreciation Right shall have been exercised.

(b) ELIGIBILITY AND LIMITATIONS. Any Employee or Director may be granted Stock
Appreciation Rights. The Committee shall determine, in its discretion, the
Employees and Directors to whom Stock Appreciation Rights will be granted, the
timing of such Awards and the number of shares of Common Stock in respect of
which each Stock Appreciation Right is granted; provided that the maximum number
of shares of Common Stock in respect of which Stock Appreciation Rights may be
granted to any single Participant during any calendar year shall be 1,000,000.
In no event, without the approval of the Company’s shareholders, shall any Stock
Appreciation Right (i) be granted to a Participant in exchange for the
Participant’s agreement to the cancellation of one or more Stock Appreciation
Rights then held by such Participant if the exercise price of the new Award is
lower than the exercise price of the Award to be cancelled, (ii) be amended to
reduce the exercise price, or (iii) be cancelled in exchange for another Award
or a cash payment. The immediately preceding sentence is intended to prohibit
the repricing of “underwater” Stock Appreciation Rights without shareholder
approval and will not be construed to prohibit the adjustments provided for in
Section 4(c) of the Plan.

 

9



--------------------------------------------------------------------------------

(c) TERM; EXERCISABILITY; EXERCISE; FORM OF PAYMENT. The term of each Stock
Appreciation Right shall be fixed by the Committee; except that in no event
shall the term of any Stock Appreciation Right exceed ten years from the Date of
Grant. A Stock Appreciation Right may be exercised by a Participant at such time
or times and in such manner as shall be authorized by the Committee and set
forth in the related grant agreement. Except for Substitute Awards, upon a
Change in Control, and in certain limited situations (including the death,
disability or retirement of the Participant) as designated by the Committee in
the applicable grant agreement, Stock Appreciation Rights that are subject
solely to the continued service of the Participant shall become exercisable over
a period of not less than one (1) year from the Date of Grant. Stock
Appreciation Rights that are subject to the achievement of one or more
Performance Goals shall have a minimum Performance Period of one (1) year. The
Committee may provide that a Stock Appreciation Right shall be automatically
exercised on one or more specified dates. No Stock Appreciation Right may be
exercised unless the holder thereof is at the time of exercise an Employee or
Director and has been continuously an Employee or Director since the Date of
Grant, except that the Committee may permit the exercise of any Stock
Appreciation Right for any period following the Participant’s termination of
employment or service not in excess of the original term of the Stock
Appreciation Right on such terms and conditions as it shall deem appropriate and
specify in the related grant agreement. A Stock Appreciation Right may be
exercised, in whole or in part, by giving the Company a written notice
specifying the number of shares of Common Stock in respect of which the Stock
Appreciation Right is to be exercised. Stock Appreciation Rights may be paid
upon exercise in cash, in shares of Common Stock, or in any combination of cash
and shares of Common Stock as determined by the Committee. With respect to any
Stock Appreciation Rights granted in tandem with a Stock Option, the tandem
Stock Appreciation Rights may be exercised only at a time when the related Stock
Option is also exercisable and at a time when the “spread” is positive, and by
surrender of the related Stock Option for cancellation.

 

8. RESTRICTED STOCK GRANTS.

(a) IN GENERAL. A Restricted Stock Grant is the issue of shares of Common Stock
or Units in the name of an Employee or Director, which issuance is subject to
such terms and conditions as the Committee shall deem appropriate, including,
without limitation, restrictions on the sale, assignment, transfer or other
disposition of such shares or Units and the requirement that the Employee or
Director forfeit such shares or Units back to the Company (i) upon termination
of employment or service for specified reasons within a specified period of
time, (ii) if any specified Performance Goals are not achieved during a
specified Performance Period, or (iii) if such other conditions as the Committee
may specify are not satisfied.

(b) ELIGIBILITY AND TERMS. Any Employee or Director may receive a Restricted
Stock Grant. The Committee, in its sole discretion, shall determine whether a
Restricted Stock Grant shall be made, the Employee or Director to receive the
Restricted Stock Grant, whether the Restricted Stock Grant will consist of
Restricted Stock or Restricted Stock Units, or both, and the conditions and
restrictions imposed on the Restricted Stock Grant.

(c) RESTRICTION PERIOD. Restricted Stock Grants shall provide that in order for
a Participant to receive shares of Common Stock or Units free of restrictions,
the Participant must remain an Employee or Director of the Company or its
Subsidiaries for a period of time specified by the Committee (the “Restriction
Period”). The Committee may also establish one or more Performance Goals that
are required to be achieved during one or more Performance Periods

 

10



--------------------------------------------------------------------------------

within the Restriction Period as a condition to the lapse of the restrictions.
Except for Substitute Awards, upon a Change in Control, and in certain limited
situations (including the death, disability or retirement of the Participant) as
designated by the Committee in the applicable grant agreement, Restricted Stock
Grants that are subject solely to the continued service of the Participant shall
have a Restriction Period of not less than one (1) year from the Date of Grant.
Restricted Stock Grants that are subject to the achievement of one or more
Performance Goals shall have a minimum Restriction Period of one (1) year.

(d) RESTRICTIONS. The following restrictions and conditions shall apply to each
Restricted Stock Grant during the Restriction Period: (i) the Participant may
not sell, assign, transfer, pledge, hypothecate, encumber or otherwise dispose
of or realize on the shares of Common Stock or Units subject to the Restricted
Stock Grant; and (ii) the shares of the Common Stock issued as Restricted Stock
or the Restricted Stock Units shall be forfeited to the Company if the
Participant for any reason ceases to be an Employee or Director prior to the end
of the Restriction Period, except due to circumstances specified in the related
grant agreement or otherwise approved by the Committee. Unless otherwise
directed by the Committee, (i) all certificates representing shares of
Restricted Stock will be held in custody by the Company until all restrictions
thereon have lapsed, together with a stock power or powers executed by the
Participant in whose name such certificates are registered, endorsed in blank
and covering such shares of Common Stock, or (ii) all uncertificated shares of
Restricted Stock will be held at the Company’s transfer agent in book entry form
with appropriate restrictions relating to the transfer of such shares of
Restricted Stock. The Committee may, in its sole discretion, include such other
restrictions and conditions as it may deem appropriate.

(e) PAYMENT. Upon expiration of the Restriction Period and if all conditions
have been satisfied and any applicable Performance Goals attained, the shares of
the Restricted Stock will be made available to the Participant or the Restricted
Stock Units will be vested in the account of the Participant, free of all
restrictions; provided, that the Committee may, in its discretion, require
(i) the further deferral of any Restricted Stock Units beyond the initially
specified Restriction Period, and (ii) that the Participant receive a cash
payment in lieu of delivery of shares of Common Stock under Restricted Stock
Units.

(f) RIGHTS AS A SHAREHOLDER. A Participant shall have, with respect to shares of
Restricted Stock, all of the rights of a shareholder of the Company, including
the right to vote the shares and, except as otherwise provided herein, to
receive any cash dividends paid thereon. A Participant shall not have, with
respect to Restricted Stock Units, any voting or other rights of a shareholder
of the Company, but unless otherwise determined by the Committee shall have the
right to receive Dividend Equivalents. Notwithstanding the foregoing, any
dividends or Dividend Equivalents with respect to any Restricted Stock Grants
shall be accumulated or deemed reinvested in additional Restricted Stock or
Restricted Stock Units until the applicable Award is earned and vested, and such
dividends or Dividend Equivalents shall not be paid if the applicable
Performance Goals, if any, and other vesting conditions are not satisfied.

 

11



--------------------------------------------------------------------------------

9. PERFORMANCE GRANTS.

(a) ELIGIBILITY AND TERMS. The Committee may grant to Employees the prospective
contingent right, expressed in Units, to receive payments of shares of Common
Stock, cash or any combination thereof, with each Unit equivalent in value to
one share of Common Stock, or equivalent to such other value or monetary amount
as may be designated or established by the Committee (“Performance Grants”),
based upon the achievement of Performance Goals over a specified Performance
Period. The Committee shall, in its sole discretion, determine the Employees
eligible to receive a Performance Grant and establish the applicable Performance
Periods, the Performance Measures and the Performance Goals in respect of such
Performance Grant. The number of shares of Common Stock and/or the amount of
cash earned and payable in settlement of a Performance Grant shall be determined
at the end of the Performance Period (a “Performance Award”). The Committee may,
in its sole discretion, provide for the payment of Dividend Equivalents with
respect to Performance Grants; provided that any such Dividend Equivalents shall
be accumulated or deemed reinvested in additional Units until the applicable
Award is earned and vested, and such Dividend Equivalents shall not be paid if
the Performance Goals and any other applicable vesting conditions are not
satisfied.

(b) FORM OF GRANTS. Performance Grants may be made on such terms and conditions
not inconsistent with the Plan, and in such form or forms, as the Committee may
from time to time approve. Performance Grants may be made alone, in addition to,
in tandem with, or independent of other Awards under the Plan. Subject to the
terms of the Plan, the Committee shall, in its discretion, determine the number
of Units subject to each Performance Grant made to a Participant and the
Committee may impose different terms and conditions on any particular
Performance Grant made to any Participant. The Performance Goals, the
Performance Period or Periods, and the Performance Measures applicable to a
Performance Grant shall be set forth in the relevant grant agreement.

(c) PAYMENT OF AWARDS. Each Participant shall be entitled to receive payment in
an amount equal to the aggregate Fair Market Value (if the Unit is equivalent to
a share of Common Stock), or such other value as the Committee shall specify, of
the Units earned in respect of such Performance Award. Payment in settlement of
a Performance Award may be made in shares of Common Stock, in cash, or in any
combination of Common Stock and cash, and at such time or times, as the
Committee, in its discretion, shall determine.

 

10. OTHER STOCK-BASED GRANTS.

(a) IN GENERAL. The Committee may grant other Awards pursuant to which Common
Stock is, or in the future may be, acquired by Participants, and other Awards to
Participants denominated in Common Stock Equivalents or other Units
(“Stock-Based Grants”). Such Stock-Based Grants may be made alone, in addition
to, in tandem with, or independent of other Awards under the Plan, including,
without limitation, unrestricted shares of Common Stock. The Committee may make
Stock-Based Grants as a bonus or in lieu of other compensation to a Participant,
or may make Stock-Based Grants in lieu of obligations of the Company or a
Subsidiary to pay cash or deliver other property (including Common Stock) under
a deferred compensation plan or under other plans or compensatory arrangements,
subject to such terms as shall be determined by the Committee in a manner that
complies with Section 409A of the Code.

 

12



--------------------------------------------------------------------------------

(b) ELIGIBILITY AND TERMS. The Committee may make Stock-Based Grants to
Employees or Directors. Subject to the provisions of the Plan, the Committee
shall have authority to determine the Employees and Directors to whom, and the
time or times at which, Stock-Based Grants will be made, the number of shares of
Common Stock, if any, to be subject to or covered by each Stock-Based Grant, and
any and all other terms and conditions of each Stock-Based Grant. The Committee
may, in its sole discretion, provide for the payment of Dividend Equivalents
with respect to Stock-Based Grants, provided that any Dividend Equivalents with
respect to Stock-Based Grants shall be accumulated or deemed reinvested in
additional Common Stock Equivalents or Units until the applicable Award is
earned and vested, and such Dividend Equivalents shall not be paid if the
applicable Performance Goals, if any, and other vesting conditions are not
satisfied.

(c) RESTRICTION PERIOD. Except for Substitute Awards, upon a Change in Control,
and in certain limited situations (including the death, disability or retirement
of the Participant) as designated by the Committee in the applicable grant
agreement, Stock-Based Grants that are subject solely to the continued service
of the Participant shall have a Restriction Period of not less than one (1) year
from the Date of Grant. Stock-Based Grants that are subject to the achievement
of one or more Performance Goals shall have a minimum Restriction Period of one
(1) year. Notwithstanding the foregoing, the minimum vesting provisions of this
Section 10(c) shall not apply to Stock-Based Grants that, pursuant to the last
paragraph of Section 4(b), are not counted against the Plan’s share reserve.

(d) FORM OF GRANTS; PAYMENT OF AWARDS. Stock-Based Grants may be made in such
form or forms and on such terms and conditions, including the attainment of
specific Performance Goals, as the Committee, in its discretion, shall approve.
Payment of Stock-Based Awards may be made in cash, in shares of Common Stock, or
in any combination of cash and shares of Common Stock, and at such time or
times, as the Committee, in its discretion, shall determine.

 

11. AWARDS SUBJECT TO THE ATTAINMENT OF PERFORMANCE GOALS.

(a) PERFORMANCE GOALS, PERFORMANCE MEASURES AND PERFORMANCE PERIODS. Each
Performance Grant and each other Award subject to the attainment of Performance
Goals shall specify the Performance Goals, Performance Period (which shall have
a minimum duration of one year) and Performance Measures to which such Award is
subject. The Performance Goals and Performance Period shall be established by
the Committee in its sole discretion. The Committee shall establish one or more
Performance Measures for each Performance Period for determining the portion of
the Award which will be earned or forfeited based on the extent to which the
Performance Goals are achieved or exceeded. The term Performance Measures
includes one or more of the criteria established pursuant to the Plan for
Participants who have received Performance Grants or other Awards subject to the
attainment of Performance Goals. The Performance Measures applicable to any
Qualified Performance-Based Award will be based on specified levels of or growth
in one or more of the following criteria: (i) net income per share; (ii) net
income; (iii) return on sales; (iv) total shareholder return; (v) return on
assets; (vi) economic value added; (vii) cash flow; (viii) return on equity;
(ix) operating income (which shall equal consolidated sales minus cost of goods
sold and selling, administrative and general expense); and (x) return on
invested capital. Any Performance Measures that are financial metrics may be
determined in accordance with United States Generally Accepted Accounting
Principles (“GAAP”) or may be adjusted when established (or to the extent
permitted under Section 162(m) of the Code, at any time thereafter) to include
or

 

13



--------------------------------------------------------------------------------

exclude any items otherwise includable or excludable under GAAP. The Performance
Measures may be calculated before or after taxes, interest, depreciation,
amortization, discontinued operations, effect of accounting changes, acquisition
expenses, restructuring expenses, items that are unusual in nature or infrequent
in occurrence, extraordinary items, non-operating items or unusual charges, as
determined by the Committee at the time the Performance Measures are
established. Performance Goals may be established on a corporate-wide basis,
with respect to one or more business units, divisions, subsidiaries or business
segments and in either absolute terms or relative to the performance of one or
more comparable companies or an index covering multiple companies. Performance
Goals may include minimum, maximum and target levels of performance, with the
size of the Performance Award or other payout of the Award based on the level
attained. Once established by the Committee and specified in the grant
agreement, and if and to the extent provided in or required by the grant
agreement, the Performance Goals and the Performance Measure in respect of any
Qualified Performance-Based Award (including any Performance Grant or other
Award subject to the attainment of Performance Goals) shall not be changed,
except in a manner that would not cause the Award to fail to be treated as a
Qualified Performance-Based Award. The Committee may, in its discretion,
eliminate or reduce (but not increase) the amount of any Qualified
Performance-Based Award that otherwise would be payable to a Participant upon
attainment of the Performance Goals. Further, in the event of a Corporate
Transaction or a Share Change (as such terms are defined in Section 4(c)), the
Committee may make such adjustments to the Performance Goals and Performance
Measures applicable to outstanding Awards as it deems appropriate and equitable,
provided that any such adjustment with respect to a Qualified Performance-Based
Award is otherwise permitted by Section 162(m) of the Code.

(b) INDIVIDUAL LIMITS. The maximum aggregate number of shares of Common Stock
which may be the subject of Qualified Performance-Based Awards (other than Stock
Options and Stock Appreciation Rights) that are granted to any single
Participant during any calendar year shall be 500,000. If the Committee
determines to settle a stock-denominated Award (other than Stock Options and
Stock Appreciation Rights) in cash, the maximum aggregate amount of cash that
may be paid pursuant to such Award to any Participant in a calendar year shall
be equal to the per share Fair Market Value as of the relevant payment or
settlement date, multiplied by the limit specified in the immediately preceding
sentence. The maximum aggregate amount of cash that may be paid to any single
Participant during any calendar year pursuant to Qualified Performance-Based
Awards that can be paid only in cash (other than Stock Appreciation Rights)
shall be $20,000,000.

 

12. DEFERRALS.

To the extent permitted by Section 409A of the Code, the Committee may, whether
at the time of grant or at any time thereafter prior to payment or settlement,
require a Participant to defer, or permit (subject to such conditions as the
Committee may from time to time establish) a Participant to elect to defer,
receipt of all or any portion of any payment of cash or shares of Common Stock
that would otherwise be due to such Participant in payment or settlement of any
Award under the Plan. If any such deferral is required by the Committee (or is
elected by the Participant with the permission of the Committee), the Committee
shall establish rules and procedures for such payment deferrals. The Committee
may provide for the payment or crediting of interest, at such rate or rates as
it shall in its discretion deem appropriate, on such deferred

 

14



--------------------------------------------------------------------------------

amounts credited in cash and the payment or crediting of Dividend Equivalents in
respect of deferred amounts credited in Common Stock Equivalents or Restricted
Stock Units. Deferred amounts may be paid in a lump sum or in installments in
the manner and to the extent permitted, and in accordance with rules and
procedures established, by the Committee. This Section 12 shall not apply to any
grant of Stock Options or Stock Appreciation Rights that are intended to be
exempt from Section 409A of the Code.

 

13. NON-TRANSFERABILITY OF AWARDS.

No Award under the Plan, and no right or interest therein, shall be
(a) assignable, alienable or transferable by a Participant, except by will or
the laws of descent and distribution, (b) subject to any obligation, or the lien
or claims of any creditor, of any Participant, or (c) subject to any lien,
encumbrance or claim of any party made in respect of or through any Participant,
however arising. During the lifetime of a Participant, Stock Options and Stock
Appreciation Rights are exercisable only by, and shares of Common Stock issued
upon the exercise of Stock Options and Stock Appreciation Rights or in
settlement of other Awards will be issued only to, and other payments in
settlement of any Award will be payable only to, the Participant or his or her
legal representative. The Committee may, in its sole discretion, authorize
written designations of beneficiaries and authorize Participants to designate
beneficiaries with the authority to exercise Stock Options and Stock
Appreciation Rights granted to a Participant in the event of his or her death.
Notwithstanding the foregoing, the Committee may, in its sole discretion and on
and subject to such terms and conditions as it shall deem appropriate, which
terms and conditions shall be set forth in the related grant agreement:
(i) authorize a Participant to transfer all or a portion of any Award made to
such Participant; provided, that in no event shall any transfer be made to any
person or persons other than such Participant’s spouse, children or
grandchildren, or a trust or partnership (or other legal entity which the
Committee may approve) for the exclusive benefit of one or more such persons,
which transfer must be made as a gift and without any consideration; and
(ii) provide for the transferability of a particular Award pursuant to a
domestic relations order. All other transfers and any retransfer by any
permitted transferee are prohibited and any such purported transfer shall be
null and void. Each Award which becomes the subject of a permitted transfer (and
the Participant to whom it was granted by the Company) shall continue to be
subject to the same terms and conditions as were in effect immediately prior to
such permitted transfer. The Participant shall remain responsible to the Company
for the payment of all withholding taxes incurred as a result of any exercise of
such Award. In no event shall any permitted transfer of an Award create any
right in any party in respect of any Award, other than the rights of the
qualified transferee in respect of such Award specified in the related grant
agreement.

 

15



--------------------------------------------------------------------------------

14. CHANGE IN CONTROL.

(a) EFFECT ON GRANTS. The Committee may, in its sole discretion and without the
consent of Participants, either by the terms of the applicable grant agreement
or by resolution adopted prior to the occurrence of the Change in Control,
determine whether and to what extent outstanding Awards under the Plan shall be
assumed, converted or replaced by the resulting entity in connection with a
Change in Control (or, if the Company is the resulting entity, whether such
Awards shall be continued by the Company), in each case subject to equitable
adjustments in accordance with Section 4(c) of the Plan.

 

  (1) To the extent outstanding Awards granted under this Plan are not assumed,
converted or replaced by the resulting entity in connection with a Change in
Control (or, if the Company is the resulting entity, to the extent such Awards
are not continued by the Company) in accordance with this Section 14(a), then
effective immediately prior to the Change in Control: (i) all Stock Options and
Stock Appreciation Rights then outstanding shall become fully exercisable as of
the date of the Change in Control, whether or not then exercisable; (ii) all
restrictions and conditions in respect of all Restricted Stock Grants then
outstanding shall be deemed satisfied as of the date of the Change in Control;
and (iii) all Performance Grants and Stock-Based Grants shall be deemed to have
been fully earned, at the target amount of the award opportunity specified in
the grant agreement, as of the date of the Change in Control.

 

  (2) To the extent outstanding Awards granted under this Plan are assumed,
converted or replaced by the resulting entity in the event of a Change in
Control (or, if the Company is the resulting entity, to the extent such Awards
are continued by the Company) in accordance with this Section 14(a), then all
Awards shall continue to vest during the applicable vesting period, if any, in
accordance with their terms, subject to the immediately following sentence. In
the event of a Severance (as defined below) of a Participant, and
notwithstanding any other provision of the Plan or a grant agreement to the
contrary (unless the grant agreement provides otherwise with specific reference
to this Section): (i) all Stock Options and Stock Appreciation Rights then
outstanding shall become fully exercisable as of the date of the Severance,
whether or not then exercisable; (ii) all restrictions and conditions in respect
of all Restricted Stock Grants then outstanding shall be deemed satisfied as of
the date of the Severance; and (iii) all Performance Grants and Stock-Based
Grants shall be deemed to have been fully earned, at the target amount of the
award opportunity specified in the grant agreement, as of the date of the
Severance.

(b) DEFINITIONS. As used in the Plan, the following terms shall have the
following meanings (unless otherwise prescribed by the Committee in a grant
agreement):

 

  (1) “Affiliate” shall have the meaning set forth in Rule 12b-2 under the
Exchange Act.

 

  (2) “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under
the Exchange Act.

 

16



--------------------------------------------------------------------------------

  (3) “Cause” means (1) the continued failure by the Participant to
substantially perform the Participant’s duties with the Company or a Subsidiary
(other than any such failure resulting from the Participant’s incapacity due to
physical or mental illness), (2) the engaging by the Participant in conduct
which is demonstrably injurious to the Company, monetarily or otherwise, (3) the
Participant committing any felony or any crime involving fraud, breach of trust
or misappropriation or (4) any breach or violation of any agreement relating to
the Participant’s employment with the Company or a Subsidiary where the Company
or a Subsidiary, in its discretion, determines that such breach or violation
materially and adversely affects the Company.

 

  (4) A “Change in Control” shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:

 

  (i) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company other than
securities acquired by virtue of the exercise of a conversion or similar
privilege or right unless the security being so converted or pursuant to which
such right was exercised was itself acquired directly from the Company)
representing 20% or more of (A) the then outstanding shares of Common Stock of
the Company or (B) the combined voting power of the Company’s then outstanding
voting securities entitled to vote generally in the election of directors; or

 

  (ii) the following individuals cease for any reason to constitute a majority
of the number of directors then serving on the Board of Directors (the
“Incumbent Board”): individuals who, on the Effective Date, constitute the Board
of Directors and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including, without limitation, a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
of Directors or nomination for election by the Company’s stockholders was
approved or recommended by a vote of at least two-thirds of the directors then
still in office who either were directors on the Effective Date or whose
appointment, election or nomination for election was previously so approved or
recommended; or

 

  (iii)

there is consummated a merger or consolidation of the Company or any direct or
indirect Subsidiary of the Company with any other corporation, other than a
merger or consolidation pursuant to which (A) the voting securities of the
Company outstanding immediately prior to such merger or consolidation will
continue to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof) more than
50% of the outstanding shares of common stock, and the combined voting power of
the then outstanding voting securities entitled to vote generally in the
election of directors, as the case may be, of the Company or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation, (B) no Person will become the Beneficial Owner, directly or
indirectly, of securities of the Company or such surviving entity or any parent
thereof representing 20% or

 

17



--------------------------------------------------------------------------------

  more of the outstanding shares of common stock or the combined voting power of
the outstanding voting securities entitled to vote generally in the election of
directors (except to the extent that such ownership existed prior to such merger
or consolidation) and (C) individuals who were members of the Incumbent Board
will constitute at least a majority of the members of the board of directors of
the corporation (or any parent thereof) resulting from such merger or
consolidation; or

 

  (iv) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated a sale or disposition by the
Company of all or substantially all of the Company’s assets, other than a sale
or disposition by the Company of all or substantially all of the Company’s
assets to an entity, (A) more than 50% of the outstanding shares of common
stock, and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
which (or of any parent of such entity) is owned by stockholders of the Company
in substantially the same proportions as their ownership of the Company
immediately prior to such sale, (B) in which (or in any parent of such entity)
no Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 20% or more of the outstanding shares of
common stock resulting from such sale or disposition or the combined voting
power of the outstanding voting securities entitled to vote generally in the
election of directors (except to the extent that such ownership existed prior to
such sale or disposition) and (C) in which (or in any parent of such entity)
individuals who were members of the Incumbent Board will constitute at least a
majority of the members of the board of directors.

 

  (5) “Effective Date” means the date set forth in Section 3(a) hereof.

 

  (6) “Good Reason” as a reason for a Participant’s termination of employment
shall have the meaning assigned such term, if any, under (i) The Goodyear Tire &
Rubber Company Executive Severance and Change in Control Plan, as amended from
time to time, or any successor plan, but only if he or she participates in that
plan immediately prior to the Severance, or (ii) under The Goodyear Tire &
Rubber Company Continuity Plan for Salaried Employees, as amended from time to
time, or any successor plan, but only if he or she participates in that plan
(and that plan defines “Good Reason” for purposes of his or her termination of
employment) immediately prior to the Severance.

 

  (7) “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (1) the Company or any of its Affiliates, (2) a trustee
or other fiduciary holding securities under an employee benefit plan of the
Company or any of its Subsidiaries, (3) an underwriter temporarily holding
securities pursuant to an offering of such securities or (4) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

 

18



--------------------------------------------------------------------------------

  (8) “Severance” means from the date of a Change in Control until the second
anniversary of the Change in Control, the termination of a Participant’s
employment with the Company or a Subsidiary (A) by the Company or a Subsidiary,
other than for Cause or pursuant to mandatory retirement policies of the Company
or a Subsidiary that existed prior to the Change in Control or (B) by the
Participant for Good Reason, but only if he or she either participates in The
Goodyear Tire & Rubber Company Executive Severance and Change in Control Plan,
as amended from time to time, or any successor plan, or participates in The
Goodyear Tire & Rubber Company Continuity Plan for Salaried Employees, as
amended from time to time, or any successor plan (and that plan defines “Good
Reason” for purposes of his or her termination of employment), immediately prior
to the date of termination.

A Participant will not be considered to have incurred a Severance if his or her
employment is discontinued by reason of the Participant’s death or a physical or
mental condition causing such Participant’s inability to substantially perform
his or her duties with the Company or a Subsidiary, including, without
limitation, such condition entitling him or her to benefits under any sick pay
or disability income policy or program of the Company or a Subsidiary.

 

15. AMENDMENT AND TERMINATION.

The Board of Directors may terminate the Plan at any time, except with respect
to grants then outstanding. The Board of Directors may amend the Plan at any
time and from time to time in such respects as the Board of Directors may deem
necessary or appropriate without approval of the shareholders, unless such
approval is necessary in order to comply with applicable laws, including the
Exchange Act and the Code, or the rules and regulations of any securities
exchange on which the Common Stock is listed. Subject to Section 4(c) hereof, in
no event may the Board of Directors amend the Plan without the approval of the
shareholders to (i) increase the maximum number of shares of Common Stock which
may be issued pursuant to the Plan, (ii) increase any limitation set forth in
the Plan on the number of shares of Common Stock which may be issued, or the
aggregate value of Awards which may be made, in respect of any type of grant to
any single Participant during any specified period, (iii) reduce the minimum
exercise price for Stock Options and Stock Appreciation Rights, (iv) change the
restrictions on the repricing of Stock Options or Stock Appreciation Rights
contained in the penultimate sentence of Sections 6(b) or 7(b) of the Plan, or
(v) change the Performance Measure criteria applicable to any Qualified
Performance-Based Award identified in Section 11(a) of the Plan to the extent
that such change would result in the loss of the otherwise available exemption
of such Award under Section 162(m) of the Code.

Subject to provisions of Sections 6(b) and 7(b) hereof prohibiting repricing of
Stock Options and Stock Appreciation Rights without shareholder approval, the
Committee may amend the terms of any Award granted under the Plan prospectively
or retroactively, except in the case of a Qualified Performance-Based Award
where such action would result in the loss of the otherwise available exemption
of such Award under Section 162(m) of the Code. Subject to Section 4(c) above,
no amendment shall materially impair the rights of any Participant without his
or her consent; provided, however, that the Committee may modify an Incentive
Stock Option held by a Participant to disqualify such Stock Option from
treatment as an “incentive stock option” under Section 422 of the Code without
the Participant’s consent.

 

19



--------------------------------------------------------------------------------

16. MISCELLANEOUS.

(a) WITHHOLDING TAXES. All Awards under the Plan will be made subject to any
applicable withholding for taxes of any kind. The Company shall have the right
to deduct from any amount payable under the Plan, including delivery of shares
of Common Stock to be made under the Plan, all federal, state, city, local or
foreign taxes of any kind required by law to be withheld with respect to such
payment and to take such other actions as may be necessary in the opinion of the
Company to satisfy all obligations for the payment of such taxes. If shares of
Common Stock are used to satisfy withholding taxes, such shares shall be valued
based on the Fair Market Value thereof on the date when the withholding for
taxes is required to be made and shall be withheld only up to the minimum
required tax withholding rates. The Company shall have the right to require a
Participant to pay cash to satisfy withholding taxes as a condition to the
payment of any amount (whether in cash or shares of Common Stock) under the
Plan.

(b) SUBSTITUTE AWARDS FOR AWARDS GRANTED BY OTHER ENTITIES. Substitute Awards
may be granted under the Plan for grants or awards held by employees of a
company or entity who become Employees as a result of the acquisition, merger or
consolidation of the employer company by or with the Company or a Subsidiary.
Except as otherwise provided by applicable law and notwithstanding anything in
the Plan to the contrary, the terms, provisions and benefits of the Substitute
Awards so granted may vary from those set forth in or required or authorized by
this Plan to such extent as the Committee at the time of the grant may deem
appropriate to conform, in whole or part, to the terms, provisions and benefits
of the grants or awards in substitution for which they are granted.

(c) NO RIGHT TO EMPLOYMENT. Neither the adoption of the Plan nor the grant of
any Award shall confer upon any Employee any right to continued employment with
the Company or any Subsidiary, nor shall it interfere in any way with the right
of the Company or any Subsidiary to terminate the employment of any Employee at
any time, with or without cause.

(d) UNFUNDED PLAN. The Plan shall be unfunded and the Company shall not be
required to segregate any assets that may at any time be represented by Awards
under the Plan. Any liability of the Company to any person with respect to any
Award under the Plan shall be based solely upon any contractual obligations that
may be effected pursuant to the Plan. No such obligation of the Company shall be
deemed to be secured by any pledge of, or other encumbrance on, any property of
the Company.

(e) PAYMENTS TO TRUST. The Committee is authorized to cause to be established a
trust agreement or several trust agreements whereunder the Committee may make
payments of amounts due or to become due to Participants in the Plan.

(f) ENGAGING IN COMPETITION WITH COMPANY. In the event that a Participant’s
employment with the Company or a Subsidiary terminates for any reason whatsoever
(whether voluntarily or involuntarily), and within eighteen (18) months after
the date thereof the Participant accepts employment with any competitor of, or
otherwise engages in competition with, the Company, the Committee, in its sole
discretion, may require such Participant to return, or (if not received) to
forfeit, to the Company the economic value of any Award which is realized or
obtained (measured at the date of exercise, vesting or payment) by such
Participant (i) at any time after the date which is six months prior to the date
of such termination of the Participant’s employment with the Company or a
Subsidiary or (ii) during such other period as the Committee may determine.

 

20



--------------------------------------------------------------------------------

(g) COMPENSATION RECOVERY POLICY. Any Award granted to a Participant shall be
subject to forfeiture or repayment pursuant to the terms of any applicable
compensation recovery policy maintained by the Company from time to time,
including any such policy that may be adopted or amended to comply with the
Dodd-Frank Wall Street Reform and Consumer Protection Act or any rules or
regulations issued by the Securities and Exchange Commission or applicable
securities exchange.

(h) OTHER COMPANY BENEFIT AND COMPENSATION PROGRAMS. Payments and other benefits
received by a Participant under an Award made pursuant to the Plan shall not be
deemed a part of a Participant’s regular, recurring compensation for purposes of
any termination indemnity or severance pay law of any country and shall not be
included in, nor have any effect on, the determination of benefits under any
pension or other employee benefit plan or similar arrangement provided by the
Company or any Subsidiary, unless (i) expressly so provided by such other plan
or arrangement or (ii) the Committee expressly determines that an Award or a
portion thereof should be included as recurring compensation. Nothing contained
in the Plan shall prohibit the Company or any Subsidiary from establishing other
special awards, incentive compensation plans, compensation programs and other
similar arrangements providing for the payment of performance, incentive or
other compensation to Employees or Directors. Payments and benefits provided to
any Employee or Director under any other plan, including, without limitation,
any stock option, stock award, restricted stock, deferred compensation, savings,
retirement or other benefit plan or arrangement, shall be governed solely by the
terms of such other plan.

(i) SECURITIES LAW RESTRICTIONS. In no event shall the Company be obligated to
issue or deliver any shares of Common Stock if such issuance or delivery shall
constitute a violation of any provisions of any law or regulation of any
governmental authority or securities exchange on which the Common Stock is
listed. No shares of Common Stock shall be issued under the Plan unless counsel
for the Company shall be satisfied that such issuance will be in compliance with
all applicable federal and state securities laws and regulations and all
requirements of any securities exchange on which the Common Stock is listed.

(j) GRANT AGREEMENTS. Each grant of an Award under the Plan shall be evidenced
by a grant agreement, in a form specified by the Committee, which shall set
forth the terms and conditions of the Award and such related matters as the
Committee shall, in its sole discretion, determine consistent with this Plan. A
grant agreement may be in an electronic medium, may be limited to a notation on
the books and records of the Company and, unless determined otherwise by the
Committee, need not be signed by a representative of the Company or a
Participant.

(k) FOREIGN EMPLOYEES. Without amending the Plan, the Committee may grant Awards
to Participants who are foreign nationals, or who are subject to applicable laws
of one or more non-United States jurisdictions, on such terms and conditions
different from those specified in the Plan as may in the judgment of the
Committee be necessary or desirable to foster and promote achievement of the
purposes of the Plan, and, in furtherance of such purposes, the Committee may
make such modifications, amendments, procedures, and the like as may be
necessary or advisable to comply with provisions of applicable laws of other
countries in which the Company or its Subsidiaries operate or have employees.

 

21



--------------------------------------------------------------------------------

(l) SEVERABILITY. In the event any provision of the Plan shall be held to be
invalid or unenforceable for any reason, such invalidity or unenforceability
shall not affect the remaining provisions of the Plan.

(m) GOVERNING LAW. The Plan shall be governed by and construed in accordance
with the laws of the State of Ohio, without references to principles of
conflicts of laws.

(n) COMPLIANCE WITH SECTION 409A OF THE CODE. Awards granted under the Plan
shall be designed and administered in such a manner that they are either exempt
from the application of, or comply with, the requirements of Section 409A of the
Code. To the extent that the Committee determines that any Award granted under
the Plan is subject to Section 409A of the Code, the grant agreement shall
incorporate the terms and conditions necessary to avoid the imposition of an
additional tax under Section 409A of the Code upon a Participant.
Notwithstanding any other provision of the Plan or any grant agreement (unless
the grant agreement provides otherwise with specific reference to this Section),
an Award shall not be granted, deferred, accelerated, extended, paid out,
settled, substituted or modified under this Plan in a manner that would result
in the imposition of an additional tax under Section 409A of the Code upon a
Participant. Although the Company intends to administer the Plan so that Awards
will be exempt from, or will comply with, the requirements of Section 409A of
the Code, the Company does not warrant that any Award under the Plan will
qualify for favorable tax treatment under Section 409A of the Code or any other
provision of federal, state, local, or non-United States law. Neither the
Company, its Subsidiaries, nor their respective directors, officers, employees
or advisers shall be liable to any Participant (or any other individual claiming
a benefit through the Participant) for any tax, interest, or penalties the
Participant might owe as a result of the grant, holding, vesting, exercise or
payment of any Award under the Plan.

 

22